DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 and 12/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are 1-10, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US2022/0014976, Luo hereinafter).

As to claim 1: Luo discloses an apparatus, comprising: 
see at least paragraph [0051], memory) comprising computer program code; 
at least one processor (see at least paragraph [0051], processor); wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: 
transmit at least one command to at least one integrated access and backhaul node wherein the at least one command instructs the at least one integrated access and backhaul node to set up at least one F1 interface with a target network entity (see at least paragraphs [0010], [0117] and [0127], At 630c, sending, by the source CU, a F1 AP message to a DU of the IAB.); and 
transmit at least one handover request to the target network entity to handover the integrated access and backhaul node to the target network entity (see at least paragraphs [0109] and [0119], at 610b, a target CU of a target path receives a HO request (e.g., a HANDOVER REQUEST message) from a source CU of a source path. The IAB donor CU 508 determines whether to handover connection for the migrating IAB node MT 502 from the source nodes 503, 504, and 507 (e.g., from the source path 581) to the target nodes 505, 506, and 507′.).
As to claim 2: Luo discloses the apparatus according to claim 1. Luo further discloses wherein the at least one command is a radio resource control command or an F1 application protocol message (see at least paragraphs [0127] and [0144], RRC reconfiguration message or a F1 AP message to a DU of the IAB.).
As to claim 3: Luo discloses the apparatus according to claim 1. Luo further discloses wherein the at least one command is an F1 application protocol message sent to at least one distributed unit of the at least one integrated access and backhaul node (see at least paragraphs [0010], [0127], a F1 AP message to a DU of the IAB.).
As to claim 4: Luo discloses the apparatus according to claim 1. Luo further discloses wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: forward at least one setup request from the at least one integrated access and backhaul node to the target network entity (see at least paragraph [0060], at 413, the IAB donor CU 408 sends a UE/IAB context setup request to the target parent IAB node DU 405.); and 
forward at least one setup response from the target network entity to the at least one integrated access and backhaul node (see at least paragraph [0060], At 414, the target parent IAB node DU 405 sends a UE/IAB context setup response to the IAB donor CU 408.).
As to claim 5: Luo discloses the apparatus according to claim 1. Luo further discloses wherein the at least one command comprises one or more of at least one global next generation-radio access network node identification associated with the apparatus (see at least paragraph [0101], F1AP ID) and at least one user equipment Xn application protocol identifier associated with at least one mobile termination of the integrated access and backhaul node at the apparatus (see at least paragraph [0093] The HO methods 400b and 400c use various types of UP data for the migrating IAB node MT 402.).
As to claim 6: Luo discloses the apparatus according to claim 1. Luo further discloses wherein the at least one handover request to the target network entity comprises at least one user equipment Xn application protocol identifier associated with at least one mobile termination of the integrated access and backhaul node at the apparatus (see at least paragraph [0065], source path destination address or source path routing identifier may be carried in the adapter (adaptation) layer. After the migrating IAB node MT 402 is handed over to the target parent IAB node DU 405, the source path destination address or source path route identifier in the to-be-sent data packets is changed to the target path destination address or target path route identifier.).
As to claim 7: Luo discloses an apparatus, comprising: 
at least one memory (see at least paragraph [0051], memory) comprising computer program code; at least one processor (see at least paragraph [0051], processor); wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: 
receive at least one message from an integrated access and backhaul node (see at least paragraph [0060], At 414, the target parent IAB node DU 405 sends a UE/IAB context setup response to the IAB donor CU 408.); 
receive at least one handover request from a source network entity (see at least paragraphs [0109] and [0119], at 610b, a target CU of a target path receives a HO request (e.g., a HANDOVER REQUEST message) from a source CU of a source path.); and 
associate, based on the at least one message and the at least one handover request, at least one mobile termination of at least one integrated access and backhaul node with at least one distributed unit of the at least one integrated access and backhaul node (see at least paragraph [0109], The IAB donor CU 508 determines whether to handover connection for the migrating IAB node MT 502 from the source nodes 503, 504, and 507 (e.g., from the source path 581) to the target nodes 505, 506, and 507′).
As to claim 8: Luo discloses the apparatus according to claim 7. Luo further discloses wherein the at least one message comprises one or more of at least one global next generation-radio access network node identification associated with the source network entity (see at least paragraph [0101], F1AP ID) and at least one user equipment Xn application protocol identifier associated with the at least one mobile termination of the integrated access and backhaul node at the source network entity (see at least paragraph [0093] The HO methods 400b and 400c use various types of UP data for the migrating IAB node MT 402.).
As to claim 9: Luo discloses the apparatus according to claim 7. Luo further discloses wherein the at least one handover request comprises at least one user equipment Xn application protocol identifier associated with the at least one mobile termination of the integrated access and backhaul node at the source network entity (see at least paragraph [0065], source path destination address or source path routing identifier may be carried in the adapter (adaptation) layer. After the migrating IAB node MT 402 is handed over to the target parent IAB node DU 405, the source path destination address or source path route identifier in the to-be-sent data packets is changed to the target path destination address or target path route identifier.).
As to claim 10: Luo discloses the apparatus according to claim 7, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: transmit at least one response to the integrated access and backhaul node wherein the at least one response comprises at least one indication that no cells are to be activated yet (see at least paragraph [0060], The UE/IAB context setup response includes at least admitted DRBs, admitted RLC channels and associated configurations, and so on.).
As to claim 12: Luo discloses the apparatus according to claim 7. Luo further discloses wherein the associating is based upon combining information received in the at least one message and in the at least one handover request (see at least paragraph [0109], The IAB donor CU 508 determines whether to handover connection for the migrating IAB node MT 502 from the source nodes 503, 504, and 507 (e.g., from the source path 581) to the target nodes 505, 506, and 507′).
As to claim 13: Luo discloses the apparatus according to claim 12. Luo further discloses wherein the information comprises one or more of at least one user equipment Xn application protocol identifier (see at least paragraph [0093] The HO methods 400b and 400c use various types of UP data for the migrating IAB node MT 402.) and at least one global next generation-radio access network node identification (see at least paragraph [0101], F1AP ID).
As to claim 14: Luo discloses an apparatus, comprising: 
at least one memory (see at least paragraph [0051], memory) comprising computer program code; at least one processor (see at least paragraph [0051], processor); wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: 
receive at least one command wherein the at least one command causes the apparatus to set up at least one F1 interface with a target network entity (see at least paragraphs [0010], [0117] and [0127], At 630c, sending, by the source CU, a F1 AP message to a DU of the IAB.); 
transmit at least one set up message addressed to the target network entity to set up the F1 interface (see at least paragraph [0060], at 413, the IAB donor CU 408 sends a UE/IAB context setup request to the target parent IAB node DU 405.); and 
receive at least one set up response from the target network entity (see at least paragraph [0060], At 414, the target parent IAB node DU 405 sends a UE/IAB context setup response to the IAB donor CU 408.).
As to claim 15: Luo discloses the apparatus according to claim 14. Luo further discloses wherein the at least one command is a radio resource control command or an see at least paragraphs [0127] and [0144], RRC reconfiguration message or a F1 AP message to a DU of the IAB.).
As to claim 16: Luo discloses the apparatus according to claim 14. Luo further discloses wherein the at least one command is an F1 application protocol message sent to at least one distributed unit of the apparatus (see at least paragraphs [0010], [0127], a F1 AP message to a DU of the IAB.).
As to claim 17: Luo discloses the apparatus according to claim 14. Luo further discloses wherein the at least one command comprises one or more of at least one global next generation-radio access network node identification associated with a source network entity (see at least paragraph [0101], F1AP ID) and at least one user equipment Xn application protocol identifier associated with at least one mobile termination of the apparatus at the source network entity (see at least paragraph [0093] The HO methods 400b and 400c use various types of UP data for the migrating IAB node MT 402.).
As to claim 18: Luo discloses the apparatus according to claim 14. Luo further discloses wherein the at least one set up message comprises one or more of at least one global next generation-radio access network node identification associated with a source network entity and at least one user equipment Xn application protocol identifier (see at least paragraph [0065], source path destination address or source path routing identifier may be carried in the adapter (adaptation) layer. After the migrating IAB node MT 402 is handed over to the target parent IAB node DU 405, the source path destination address or source path route identifier in the to-be-sent data packets is changed to the target path destination address or target path route identifier.).
As to claim 20: Luo discloses the apparatus according to claim 14. Luo further discloses wherein the at least one set up message comprises at least one indication that no cells are to be activated yet (see at least paragraph [0060], The UE/IAB context setup includes at least an IAB indication.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US2022/0014976, Luo hereinafter) in view of Liu et al. (US2021/0377802, Liu hereinafter).

As to claim 11: Luo discloses the apparatus according to claim 10. Luo further discloses wherein the at least one message is an F1 setup request (see at least paragraphs [0010], [0117] and [0127], At 630c, sending, by the source CU, a F1 AP message to a DU of the IAB.).
Luo does not explicitly disclose the at least one response is an F1 setup response.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement F1 setup response, as taught by Liu, into the invention of Luo in order to ensure the transmission of the F1AP message (see Liu, paragraphs [0006]).

As to claim 19: Luo discloses the apparatus according to claim 14. Luo further discloses wherein the at least one set up message is an F1 setup request (see at least paragraphs [0010], [0117] and [0127], At 630c, sending, by the source CU, a F1 AP message to a DU of the IAB.).
Luo does not explicitly disclose the at least one response is an F1 setup response.
However Liu discloses the at least one response is an F1 setup response (see at least paragraph [0158], F1 setup response.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement F1 setup response, as taught by Liu, into the invention of Luo in order to ensure the transmission of the F1AP message (see Liu, paragraphs [0006]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toeda et al. (US 20220078868) discloses Network Node.
Wei et al. (US 20220038164) discloses Signaling to Child Nodes for Backhaul Beam Failure in Fifth Generation (5g) New Radio (Nr) (5g-Nr) Integrated Access and Backhaul (IAB).
ISHII, Atsushi (US 20220039188) discloses Systems, Devices, and Methods for Handling Radio Link Failures in Wireless Relay Networks.
ISHII, Atsushi (US 20210360496) discloses Methods and Apparatus for Using Conditional Handovers for Wireless Backhaul.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464